DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/03/2022 has been entered. Claims 1,5,15-16,20 and 26-27 have been amended. Claims 4,19 and 25 have been canceled in this amendment. New Claim 28 has been added in this amendment. Claims 1-3,5-7,15-18,20-24 and 26-28 are still pending in this application, claims 1,15 and 16 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure and objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.

1.	Applicant's arguments filed on 03/03/2022 on page 14
of applicant's remark regarding Claims 1,15,16, the applicant argues that Li does not disclose performing LBT for a channel in a transmission direction of a second SSB using the first SSB transmit duration.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Li discloses LBT operation for each SSB block that needs to be transmitted (Li Fig.18 Para[0219]). The LBT operation is shifted by few symbols which means that the LBT of next SSB to be transmitted can be performed in the transmission duration (i.e. OFDM symbols) of the previous SSB in the direction it is intended (Li Para[0221]). Li further teaches that the spatial RX parameter for LBT operation can be dynamically adjusted based on the status of the previous LBT operation where gNB reuses previous LBT spatial RX parameters and spatial TX parameters of SSB (Li Para[0297-299]). The applicant here fails to provide specific information on transmission direction of each SSB and listening direction for each SSB. Thus, the applicant here fails to patentably distinguish that a direction for each SSB transmission are spatially same or different in the claimed invention. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims X-Y are rejected based upon same motivation and rationale used for claim A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,5,15,16,20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li et al. (US 2019/0037509 Al, hereinafter referred to as “Li”).

Regarding Claims 1,15 and 16, Zhang discloses a signal transmission method and a network device (Fig.5 Ref-500 The base station (i.e. network device)) for: performing listen before talk (LBT) for a channel (Fig.11 Ref-1110 Para[0025] The base station (i.e. network device) performs LBT prior to sending discovery signal) in a synchronization signal block (SSB) transmission direction before a transmission of an SSB in an unlicensed band (Fig.11 Ref-1110 Para[0025] The base station performs LBT in a spatial-specific LBT in beam directions (i.e. SSB transmission direction) where discover signal is expected to be transmitted. Para[0031] Zhang’s invention is applicable to unlicensed network); and transmitting the SSB when the channel is detected as idle (Fig.11 Ref-1120 Para[0025] The discovery signal (i.e. SSB) is sent when LBT indicates the channel is idle. Para[0024] The discovery signal in units of SSBs. Each SSB includes PSS, SSS, PBCH).
	Zhang does not explicitly disclose wherein, when there are at least two consecutive SSBs, the performing LBT for a channel in the SSB transmission direction comprises: performing LBT for a channel in a transmission direction of a first SSB of the at least two SSBs; performing LBT for a channel in a transmission direction of a second SSB of the at least two SSBs in an orthogonal frequency division multiplex (OFDM) symbol of the first SSB when the channel in the transmission direction of the first SSB is detected as busy; transmitting the first SSB in the OFDM symbol of the first SSB and not transmitting the second SSB in the OFDM symbol of the second SSB if the channel in the transmission direction of the first SSB is detected as idle, wherein the second SSB is after the first SSB and is adjacent to the first SSB.
However, Li from the same field of invention discloses  wherein, when there are at least two consecutive SSBs (Li Fig.18 Para[0219] The consecutive SSBs), the performing LBT for a channel in the SSB transmission direction comprises: performing LBT for a channel in a transmission direction of a first SSB (Li Fig.18 Para[0220] The LBT is performed for the first SSB) of the at least two SSBs; performing LBT for a channel in a transmission direction of a second SSB (Li Fig.18 Para[0187,0220-221] The LBT is performed for the second SSB using directional LBT operation using spatial TX parameters) of the at least two SSBs in an orthogonal frequency division multiplex (OFDM) symbol of the first SSB when the channel in the transmission direction of the first SSB is detected as busy (Li Fig.18 Para[0187,0221] The LBT can be shifted few OFDM symbols for multiple SSB blocks in case of Cat-4 process which starts LBT for second SSB in the OFDM symbol of first SSB); transmitting the first SSB in the OFDM symbol of the first SSB and not transmitting the second SSB in the OFDM symbol of the second SSB when the channel in the transmission direction of the first SSB is detected as idle (Li Fig.18,28 Para[0221,0298] Only first SSB is transmitted in the allocated symbols as the channel is occupied for the first SSB), wherein the second SSB is after the first SSB and is adjacent to the first SSB (Li Fig.18 Para[0221] The SSBs are adjacent to each other).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang to have the feature of “wherein, when there are at least two consecutive SSBs, the performing LBT for a channel in the SSB transmission direction comprises: performing LBT for a channel in a transmission direction of a first SSB of the at least two SSBs; performing LBT for a channel in a transmission direction of a second SSB of the at least two SSBs in an orthogonal frequency division multiplex (OFDM) symbol of the first SSB when the channel in the transmission direction of the first SSB is detected as busy; transmitting the first SSB in the OFDM symbol of the first SSB and not transmitting the second SSB in the OFDM symbol of the second SSB when the channel in the transmission direction of the first SSB is detected as idle, wherein the second SSB is after the first SSB and is adjacent to the first SSB” as taught by Li. The suggestion/motivation would have been to provide efficient and unified resource acquisition mechanism for NR unlicensed spectrum (Li Para[0010]).

Specifically for claim 15, Zhang discloses the base station (i.e. network device) that includes the processor (Fig.5 Ref-502) and the memory (Fig.5 Ref-504).
Regarding claims 5,20 and 26, Zhang in view of Li discloses the method and the network device as explained above for Claim 1. Li further discloses wherein the performing LBT for a channel in the SSB transmission direction further comprises: performing LBT for a channel in a transmission direction of a third SSB of the at least two SSBs in the OFDM symbol of the second SSB when the channel in the transmission direction of the first SSB is detected as idle, wherein the third SSB is after the second SSB and is adjacent to the second SSB (Li Fig.18 Para[0187,0221] The LBT can be shifted few symbols with multiple starting locations of SSBs).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang to have the feature of “wherein the performing LBT for a channel in the SSB transmission direction further comprises: performing LBT for a channel in a transmission direction of a third SSB of the at least two SSBs in the OFDM symbol of the second SSB when the channel in the transmission direction of the first SSB is detected as idle, wherein the third SSB is after the second SSB and is adjacent to the second SSB” as taught by Li. The suggestion/motivation would have been to provide efficient and unified resource acquisition mechanism for NR unlicensed spectrum (Li Para[0010]).



Claims 2,17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li and further in view of Si et al. (US 2018/0115996 Al, hereinafter referred to as “Si”).


Regarding claims 2,17 and 23, Zhang in view of Li discloses the method and the network device as explained above for Claim 1. Zhang in view of Li does not explicitly disclose performing LBT for a channel in the SSB transmission direction for a target duration, wherein the target duration is determined in one of following manners: the target duration is equal to a clear channel assessment (CCA) duration; or the target duration is acquired according to the following formula: target duration = defer duration + random (0, M) X N, wherein M is a maximum number of CCAs and a positive integer less than 127, N is a CCA duration, and random (0, M) is a random number between 0 and M.
However, Si from the same field of invention discloses performing LBT for a channel in the SSB transmission direction for a target duration, wherein the target duration is equal to a clear channel assessment (CCA) duration (Si Fig.19 Ref:1905 Para[0147] The channel is sensed for an interval (i.e. target duration) which is one CCA slot (i.e. CCA duration)) or the target duration is acquired according to the following formula: target duration = defer duration + random (0, M) X N, wherein M is a maximum number of CCAs and a positive integer less than 127, N is a CCA duration, and random (0, M) is a random number between 0 and M (Not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Li to have the feature of “performing LBT for a channel in the SSB transmission direction for a target duration, wherein the target duration is equal to a clear channel assessment (CCA) duration” as taught by Si. The suggestion/motivation would have been to provide channel access framework for multi-beam operation on the unlicensed spectrum (Si Para[0002]).



Claims 3,18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li and further in view of Nokia (R1-1802526-IDS, hereinafter referred to as “Nokia”).

Regarding claims 3,18 and 24, Zhang in view of Li discloses the method and the network device as explained above for Claim 1. Zhang in view of Li does not explicitly disclose wherein the performing LBT for a channel in the SSB transmission direction comprises: performing LBT for a channel in the SSB transmission direction in a gap orthogonal frequency division multiplex (OFDM) symbol, wherein the gap OFDM symbol is between two adjacent SSBs.
However, Nokia from the same field of invention discloses wherein the performing LBT for a channel in the SSB transmission direction comprises: performing LBT for a channel in the SSB transmission direction in a gap orthogonal frequency division multiplex (OFDM) symbol, wherein the gap OFDM symbol is between two adjacent SSBs (Nokia Section:6.2 The time domain gap (i.e. symbol) is provided between consecutive SSBs to perform LBT for beamforming as the LBT needs to be performed in the direction to which SSB is sent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Li to have the feature of “wherein the performing LBT for a channel in the SSB transmission direction comprises: performing LBT for a channel in the SSB transmission direction in a gap orthogonal frequency division multiplex (OFDM) symbol, wherein the gap OFDM symbol is between two adjacent SSBs” as taught by Nokia. The suggestion/motivation would have been to maximize the applicability of NR-based access (Nokia Section:1).



Claims 6-7,21-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li and further in view of Zhang et al. (US 2019/0246410 Al, hereinafter referred to as “Z6410”).

Regarding claims 6,21 and 27, Zhang in view of Li discloses the method and the network device as explained above for Claim 1. Zhang in view of Li does not explicitly disclose wherein the network device does not transmit an index of an SSB transmitted by the network device.


However, Z6410 from the same field of invention discloses wherein the network device does not transmit an index of an SSB transmitted by the network device (Z6410 Fig.8 Para[0092-93] The opportunistic SSB transmissions are transmitted but not indicated in a SSB map. The RMSI associated with the opportunistic SSBs were not sent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Li to have the feature of “wherein the network device does not transmit an index of an SSB transmitted by the network device” as taught by Z6410. The suggestion/motivation would have been to mitigate interference and increase used experience by SSB multiplexing and RMSI monitoring (Z6410 Para[0006]).

Regarding claims 7,22 and 28, Zhang in view of Li discloses the method and the network device as explained above for Claim 1. Zhang in view of Li does not explicitly disclose wherein that the network device does not transmit the index of the SSB transmitted by the network device is implemented in one of following manners: remaining minimum system information (RMSI) transmitted by the network device does not carry the index of the SSB transmitted by the network device; and an information element (IE) associated with the index of the SSB transmitted by the network device is not included in a technical specification.
However, Z6410 from the same field of invention discloses wherein that the network device does not transmit the index of the SSB transmitted by the network device is implemented in one of following manners: remaining minimum system information (RMSI) transmitted by the network device does not carry the index of the SSB transmitted by the network device (Z6410 Fig.8 Para[0092-93] The opportunistic SSB transmissions are transmitted but not indicated in a SSB map. The RMSI associated with the opportunistic SSBs were not sent); and an information element (IE) associated with the index of the SSB transmitted by the network device is not included in a technical specification (Not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Li to have the feature of “wherein that the network device does not transmit the index of the SSB transmitted by the network device is implemented in one of following manners: remaining minimum system information (RMSI) transmitted by the network device does not carry the index of the SSB transmitted by the network device” as taught by Z6410. The suggestion/motivation would have been to mitigate interference and increase used experience by SSB multiplexing and RMSI monitoring (Z6410 Para[0006]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415